Filed Pursuant to Rule424(b)(5) Registration Nos.333-174278 333-190908 PROSPECTUS SUPPLEMENT (To Prospectus dated May 31, 2011) PRANA BIOTECHNOLOGY LIMITED Ordinary Shares represented by American Depositary Shares This prospectus supplement relates to the offer and sale of ordinary shares, represented by American Depositary Shares, or ADSs, having an aggregate offering price of up to $47,184,000 from time to time through our sales agent, MLV & Co. LLC, or MLV.The ADSs are evidenced by American Depositary Receipts, or ADRs.The sales, if any, will be made pursuant to an At-The-Market Issuance Sales Agreement with MLV dated July 13, 2011 as amended by Amendment No. 1 that we entered into with MLV on August 30, 2013.We refer in this prospectus supplement to the sales agreement, as amended by Amendment No. 1, as the Sales Agreement.Amendment No. 1 provides, among other things, for an increase in the aggregate dollar amount of our ordinary shares that we may offer and sell through MLV as our sales agent to up to an additional $47,184,000. Our ADSs are listed on the NASDAQ Capital Market under the symbol “PRAN.”On August 29, 2013, the closing price of an ADS of Prana Biotechnology Limited on the NASDAQ Capital Market was US$5.11. Sales of our ADSs under this prospectus supplement and the accompanying prospectus may be made in sales deemed to be “at-the-market” equity offerings as defined in Rule 415 promulgated under the Securities Act of 1933, as amended, including sales made directly on or through the NASDAQ Capital Market, the existing trading market for our ADSs, on any other existing trading market for the ADSs or to or through a market maker, or in privately negotiated transactions, subject to our prior approval.MLV will act as sales agent on a best efforts basis using commercially reasonable efforts consistent with its normal trading and sales practices.There is no arrangement for funds to be received in any escrow, trust or similar arrangement. MLV will be entitled to compensation at a fixed commission rate equal to 3.0% of the gross sales price per share sold.In connection with the sale of ADSs on our behalf, MLV will be deemed to be an “underwriter” within the meaning of the Securities Act of 1933, as amended, and the compensation of MLV may be deemed to be underwriting commissions or discounts.We have agreed to provide indemnification and contribution to the sales agent against certain liabilities, including liabilities under the Securities Act of 1933. Investing in the ADSs involves a high degree of risk.Before buying any securities, you should carefully consider the risk factors described in “Risk Factors” beginning on S-3 of this prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement and the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is August 30, 2013 TABLE OF CONTENTS PROSPECTUS SUPPLEMENT Page FORWARD-LOOKING STATEMENTS S-1 PROSPECTS SUPPLEMENT SUMMARY S-2 RISK FACTORS S-3 USE OF PROCEEDS S-13 DILUTION S-14 PLAN OF DISTRIBUTION S-15 LEGAL MATTERS S-16 EXPERTS S-16 WHERE YOU CAN FIND MORE INFORMATION S-16 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE S-16 ACCOMPANYING PROSPECTUS Page SUMMARY 1 RISK FACTORS 1 FORWARD-LOOKING STATEMENTS 10 RATIO OF EARNINGS TO FIXED CHARGES 11 CAPITALIZATION 11 MARKET FOR OUR ORDINARY SHARES 12 USE OF PROCEEDS 13 PLAN OF DISTRIBUTION 13 DESCRIPTION OF SHARE CAPITAL 15 DESCRIPTION OF AMERICAN DEPOSITARY SHARES 17 DESCRIPTION OF WARRANTS 22 DESCRIPTION OF DEBT SECURITIES 23 FOREIGN EXCHANGE CONTROLS AND OTHER LIMITATIONS 25 AUTHORIZED REPRESENTATIVE 26 OFFERING EXPENSES 26 LEGAL MATTERS 26 EXPERTS 26 WHERE YOU CAN FIND MORE INFORMATION 26 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 27 ENFORCEABILITY OF CIVIL LIABILITIES 28 S -i Unless expressly stated otherwise, all references in this prospectus supplement and the accompanying prospectus to “Prana” “we,” “us,” “our,” or similar references mean Prana Biotechnology Limited and its subsidiaries, unless otherwise indicated. All references to “U.S. dollars” or “US$” in this supplement and the accompanying prospectus are to U.S. dollars, and all references to “Australian dollars” or “A$” are to the currency of Australia. This document is in two parts. The first part is this prospectus supplement, which describes the terms of this offering of our ADSs and supplements information contained in the accompanying prospectus and the documents incorporated by reference into the accompanying prospectus.The second part is the accompanying prospectus, which gives more general information about us and the ADS that we may offer from time to time under our shelf registration statement.To the extent there is a conflict between the information contained in this prospectus supplement, on the one hand, and the information contained in the accompanying prospectus or any document incorporated by reference therein, on the other hand, the information in this prospectus supplement shall control. You should read this document together with additional information described under the headings “Where You Can Find More Information” and “Incorporation of Certain Information by Reference” in this prospectus supplement.We have not authorized any dealer, salesperson or other person to give any information or to make any representation other than those contained or incorporated by reference in this prospectus supplement, the accompanying prospectus and any related free writing prospectus.You should not rely upon any information or representation not contained or incorporated by reference in this prospectus supplement, the accompanying prospectus or any free writing prospectus that we may authorize to be provided to you.This prospectus supplement, the accompanying prospectus and any related free writing prospectus do not constitute an offer to sell or the solicitation of an offer to buy ADSs in any jurisdiction to any person to whom it is unlawful to make such offer or solicitation in such jurisdiction. You should not assume that the information contained in this prospectus supplement, the accompanying prospectus, any related free writing prospectus and is accurate on any date subsequent to the date set forth on the front of the document or that any information we have incorporated by reference is correct on any date subsequent to the date of the document incorporated by reference, even though this prospectus supplement, the accompanying prospectus and any related free writing prospectus is delivered or ADS is sold on a later date. We further note that the representations, warranties and covenants made by us in any agreement that is filed as an exhibit to any document that is incorporated by reference into the accompanying prospectus were made solely for the benefit of the parties to such agreement, including, in some cases, for the purpose of allocating risk among the parties to such agreements, and should not be deemed to be a representation, warranty or covenant to you. Moreover, such representations, warranties or covenants were accurate only as of the date when made.Accordingly, such representations, warranties and covenants should not be relied on as accurately representing the current state of our affairs. S -ii FORWARD-LOOKING STATEMENTS This prospectus supplement, the accompanying prospectus and the documents incorporated in it by reference contain forward-looking statements which involve known and unknown risks and uncertainties.We include this notice for the express purpose of permitting us to obtain the protections of the safe harbor provided by the Private Securities Litigation Reform Act of 1995 with respect to all such forward-looking statements.Examples of forward-looking statements include: projections of capital expenditures, competitive pressures, revenues, growth prospects, product development, financial resources and other financial matters.You can identify these and other forward-looking statements by the use of words such as “may,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “intends,” “potential” or the negative of such terms, or other comparable terminology. Our ability to predict the results of our operations or the effects of various events on our operating results is inherently uncertain.Therefore, we caution you to consider carefully the matters described under the caption “Risk Factors” and certain other matters discussed in this prospectus supplement, the accompanying prospectus, the documents incorporated by reference in the accompanying prospectus, and other publicly available sources.Such factors and many other factors beyond the control of our management could cause our actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by the forward-looking statements. S - 1 PROSPECTS SUPPLEMENT SUMMARY This summary highlights selected information contained elsewhere in, or incorporated by reference to, this prospectus supplement and the accompanying prospectus. The summary may not contain all the information that you should consider before investing in our ADSs. you should read the entire prospectus supplement and the accompanying prospectus carefully, including the “Risk Factors” section contained in this prospectus supplement and the documents incorporated by reference to the accompanying prospectus, before making an investment decision. This prospectus supplement may add to, update or change information in the accompanying prospectus. Prana Biotechnology Limited We were incorporated under the laws of the Commonwealth of Australia on November 11, 1997 and began limited operations shortly thereafter.Our mission is to develop therapeutic drugs designed to treat the underlying causes of degeneration of the brain and the eye as the aging process progresses, initially focusing on Alzheimer’s disease.More recently we began to also focus on the application of our lead compound to Huntington’s disease.Other potential applications for our therapies include Parkinson’s disease, certain cancers, age-related macular degeneration, Motor Neuron disease, Creutzfeldt-Jakob disease (the human variant of Mad Cow disease) and age-related cataracts. Corporate Information Our registered office is located at Level 2, 369 Royal Parade, Parkville, Victoria 3052, Australia and our telephone number is 011-61-3-9824-8166.Our principal executive office is located at Level 2, 369 Royal Parade, Parkville, Victoria 3052, Australia and our telephone number is 011-61-3-9349-4906.Our address on the internet is www.pranabio.com.The information in our website is not incorporated by reference into this prospectus supplement and should not be considered as part of this prospectus supplement. The Offering Securities offered ordinary shares represented by ADSs having an aggregate offering price of up to US$47,184,000 The ADSs Each ADS represents ten ordinary shares, no par value.The offered ADSs are evidenced by ADRs. Depositary The Bank of New York Mellon Manner of Offering “At-the-market” offering that may be made from time to time through our agent, MLV. See “Plan of Distribution” on page S-15. Ordinary Shares outstanding as of August 27, 2013 389,665,326 ordinary shares (which excludes 36,463,008 ordinary shares issuable upon the exercise of options) Use of proceeds We intend to use the net proceeds of approximately US$45.5 million from this offering for ongoing and future research programs into the development of our proprietary compounds, including our lead compound PBT2, and for working capital purposes.See “Use of Proceeds” on page S-13. NASDAQ Capital Market symbol “PRAN” Risk Factors This investment involves a high degree of risk. See “Risk Factors” section beginning on page S-3 of this prospectus supplement as well as the other information included in or incorporated by reference in this prospectus supplement and the accompanying prospectus for a discussion of risks you should consider carefully before making an investment decision. Unless otherwise stated, all information contained in this prospectus supplement reflects the assumed public offering price of US$5.11 per ADS, which was the last reported sale price of an ADS representing our ordinary shares on the NASDAQ Capital Market on August 29, 2013. S - 2 RISK FACTORS Before making an investment decision, you should carefully consider the risks described in this prospectus supplement, together with all of the other information incorporated by reference into this prospectus supplement and the accompanying prospectus.The following risks are presented as of the date of this prospectus supplement and we expect that these will be updated from time to time in our periodic reports filed with the Securities and Exchange Commission, or the SEC, which will be incorporated herein by reference.Please refer to these subsequent reports for additional information relating to the risks associated with investing in our ADSs.Our business, financial condition or results of operations could be materially adversely affected by any of these risks.The trading price of our securities could decline due to any of these risks, and you may lose part or all of your investment. Risks Related To Our Business We have incurred operating losses and may not be profitable in the future; our plans to maintain and increase liquidity may not be successful. We have been unprofitable to date and expect to incur losses over the next several years as we expand our drug discovery and development programs and pre-clinical testing and as we conduct clinical trials of our product candidates.Our actual cash requirements may vary materially from those now planned and will depend upon numerous factors, including: · the continued progress of our research and development programs; · the timing, scope, results and costs of pre-clinical studies and clinical trials; · the cost, timing and outcome of regulatory submissions and approvals; · determinations as to the commercial potential of our product candidates; · our ability to successfully expand our contract manufacturing services; · our ability to establish and maintain collaborative arrangements; and · the status and timing of competitive developments. In the years ended June 30, 2012 and 2013, we raised A$3,789,448 and A$3,210,069, respectively, from the sale of our ordinary shares pursuant to our at-the-market offering facility and since June 30, 2013, we raised an additional A$3,819,387, from the sale of our ordinary shares pursuant to such facility.In addition, in the year ended June 30, 2013, we raised A$13,034,746, in private placements and through a Share Purchase Plan (SPP).However, to continue to meet our longer term business objectives, which would include advancement of our research and development programs, we will need to secure additional financing.We will also require additional funds to pursue regulatory clearances, defend our intellectual property rights, establish commercial scale manufacturing facilities, develop marketing and sales capabilities and fund operating expenses.We intend to seek such additional funding through public or private financings and/or through licensing of our assets or strategic alliances or other arrangements with corporate partners. The global economic climate could adversely impact our ability to obtain such funding, license our assets or enter into alliances or other arrangements with corporate partners.Any shortfall in funding could result in our having to curtail or cease our operations, including our research and development activities, which would be expected to adversely affect our business, financial condition and results of operations. We have incurred losses in every period since we began operations in 1997 and reported net losses of A$7,787,242 and A$6,431,185 during the fiscal years ended June 30, 2013 and 2012, respectively.Our accumulated deficit as of June 30, 2013 was A$97,931,323.We expect to continue to incur additional operating losses over at least the next several years as we expand our research and development and pre-clinical activities and commence additional clinical trials of PBT2.We may never be able to achieve or maintain profitability. We are a development stage company at an early stage in the development of pharmaceutical products and our success is uncertain. We are a development stage company at an early stage in the development of our pharmaceutical products which are designed to treat the underlying causes of degeneration of the brain and the eye as the aging process progresses.We have not sufficiently advanced the development of any of our products, including our current lead product candidate, PBT2, to market or generate revenues from their commercial application.Our current or any future product candidates, if successfully developed, may not generate sufficient or sustainable revenues to enable us to be profitable. S - 3 We are faced with uncertainties related to our research. Our research programs are based on scientific hypotheses and experimental approaches that may not lead to desired results.In addition, the timeframe for obtaining proof of principle and other results may be considerably longer than originally anticipated, or may not be possible given time, resource, financial, strategic and collaborator scientific constraints.Success in one stage of testing is not necessarily an indication that the particular program will succeed in later stages of testing and development.It is not possible to predict whether any of the drugs designed for these programs will prove to be safe, effective, and suitable for human use.Each drug will require additional research and development, scale-up, formulation and extensive clinical testing in humans.Unsatisfactory results obtained from a particular study relating to a program may cause us to abandon our commitment to that program or to the lead compound or product candidate being tested. The discovery of toxicities, lack of sufficient efficacy, unacceptable pharmacology, inability to increase scale of manufacture, market attractiveness, regulatory hurdles, competition, as well as other factors, may make our targets, lead therapies or product candidates unattractive for further development or unsuitable for human use, and we may abandon our commitment to that program, target, lead therapy or product candidate.In addition, preliminary results seen in limited human testing may not be repeatable and substantiated in larger controlled clinical trials. We may experience delays in our clinical trials that could adversely affect our business and operations. We do not know whether planned clinical trials will begin on time or whether we will complete any of our clinical trials on schedule or at all.Our ability to commence and complete clinical trials may be delayed by many factors, including: · government or regulatory delays, including delays in obtaining approvals from applicable hospital ethics committees and internal review boards; · slower than expected patient recruitment; · our inability to manufacture sufficient quantities of our new proprietary compound or our other product candidates or matching controls; · unforeseen safety issues; and · lack of efficacy or unacceptable toxicity during the clinical trials. Patient enrollment is a function of, among other things, the nature of the clinical trial protocol, the existence of competing protocols, the size and longevity of the target patient population, and the availability of patients who comply with the eligibility criteria for the clinical trial.Delays in planned patient enrollment may result in increased costs, delays or termination of the clinical trials.Moreover, we rely on third parties to assist us in managing and monitoring clinical trials.Any failure by these third parties to perform under their agreements with us may cause the trials to be delayed or result in a failure to complete the trials. If we experience delays in testing or approvals or if we need to perform more, larger or more complex clinical trials than planned, our product development costs may increase.Significant delays could adversely affect the commercial prospects of our product candidates and our business, financial condition and results of operations. We rely on research institutions to conduct our clinical trials and we may not be able to secure and maintain research institutions to conduct our future trials. We rely on research institutions to conduct our clinical trials.Our reliance upon research institutions, including hospitals and clinics, provides us with less control over the timing and cost of clinical trials and the ability to recruit subjects. If we are unable to reach agreements with suitable research institutions on acceptable terms, or if any resulting agreement is terminated, we may be unable to quickly replace the research institution with another qualified institution on acceptable terms. Furthermore, we may not be able to secure and maintain suitable research institutions to conduct our clinical trials. S - 4 We may not be able to complete the development of PBT2 or develop other pharmaceutical products. We may not be able to progress with the development of our current or any future pharmaceutical product candidates to a stage that will attract a suitable collaborative partner for the development of any current or future pharmaceutical product candidates.The projects initially specified in connection with any such collaboration and any associated funding may change or be discontinued as a result of changing interests of either the collaborator or us, and any such change may change the budget for the projects under the collaboration.Additionally, our research may not lead to the discovery of additional product candidates, and any of our current and future product candidates may not be successfully developed, prove to be safe and efficacious in clinical trials, meet applicable regulatory standards and receive regulatory approval, be capable of being produced in commercial quantities at reasonable costs, or be successfully or profitably marketed, either by us or a collaborative partner.The products we develop may not be able to penetrate the potential market for a particular therapy or indication or gain market acceptance among health care providers, patients and third-party payers.We cannot predict if or when the development of PBT2 or any future pharmaceutical product will be completed or commercialized, whether funded by us, as part of a collaboration or through a grant. If we do not obtain the necessary governmental approvals, we will be unable to commercialize our pharmaceutical products. Our ongoing research and development activities are, and the production and marketing of our pharmaceutical product candidates derived from such activities will be, subject to regulation by numerous governmental authorities in Australia, principally the Therapeutics Goods Administration, or TGA; the Food and Drug Administration, or FDA, in the United States; the Medicines and Healthcare products Regulatory Agency, or MHRA, in the United Kingdom; the Medical Products Agency, or MPA, in Sweden; and the European Medicines Agency, or EMEA.Prior to marketing, any therapeutic product developed must undergo rigorous pre-clinical testing and clinical trials, as well as an extensive regulatory approval process mandated by the TGA and, to the extent that any of our pharmaceutical products under development are marketed abroad, by foreign regulatory agencies, including the FDA in the United States and the MHRA in the United Kingdom.These processes can take many years and require the expenditure of substantial resources.Governmental agencies may not grant regulatory approval due to matters arising from pre-clinical animal toxicology, safety pharmacology, drug formulation and purity, clinical side effects or patient risk profiles, or medical contraindications.Failure or delay in obtaining regulatory approvals would adversely affect the development and commercialization of our pharmaceutical product candidates.We may not be able to obtain the clearances and approvals necessary for clinical testing or for manufacturing and marketing our pharmaceutical product candidates. We will not be able to commercialize any current or future product candidates if we fail to adequately demonstrate their safety, efficacy and superiority over existing therapies. Before obtaining regulatory approvals for the commercial sale of any of our pharmaceutical products, we must demonstrate through pre-clinical testing and clinical studies that our product candidates are safe and effective for use in humans for each target indication.Conducting pre-clinical testing and clinical studies is an expensive, protracted and time-consuming process.Likewise, results from early clinical trials may not be predictive of results obtained in large-scale, later-stage clinical testing.In addition, even though a potential drug product shows promising results in clinical trials, regulatory authorities may not grant the necessary approvals without sufficient safety and efficacy data. We may not be able to undertake further clinical trials of our current and future product candidates as therapies for Alzheimer’s disease, Huntington’s disease, Parkinson’s disease or other indications or to demonstrate the safety and efficacy or superiority of any of these product candidates over existing therapies or other therapies under development, or enter into any collaborative arrangement to commercialize our current or future product candidates on terms acceptable to us, or at all.For example, in April 2005, we ceased clinical trials of our PBT1 compound as a treatment for Alzheimer’s disease.Clinical trial results that show insufficient safety and efficacy could adversely affect our business, financial condition and results of operations. S - 5 We may need to prioritize the development of our most promising candidates at the expense of the development of other products. We may need to prioritize the allocation of development resources and/or funds towards what we believe to be our most promising product or products.The nature of the drug development process is such that there is a constant availability of new information and data which could positively or adversely affect a product in development.We cannot predict how such new information and data may impact in the future the prioritization of the development of our current or future product candidates or that any of our products, regardless of its development stage or the investment of time and funds in its development, will continue to be funded or developed. Our research and development efforts will be seriously jeopardized if we are unable to retain key personnel and cultivate key academic and scientific collaborations. Our future success depends to a large extent on the continued services of our senior management and key scientific personnel.We have entered into employment or consultancy agreements with these individuals.The loss of their services could negatively affect our business.Our success is highly dependent on the continued contributions of our scientific personnel and on our ability to develop and maintain important relationships with leading academic institutions and scientists.Competition among biotechnology and pharmaceutical companies for qualified employees is intense, and we may not be able to continue to attract and retain qualified scientific and management personnel critical to our success.We also have relationships with leading academic and scientific collaborators who conduct research at our request or assist us in formulating our research and development strategies.These academic and scientific collaborators are not our employees and may have commitments to, or consulting or advisory contracts with, other entities that may limit their availability to us.In addition, these collaborators may have arrangements with other companies to assist such companies in developing technologies that may prove competitive to ours. If we are unable to successfully keep pace with technological change or with the advances of our competitors, our technology and products may become obsolete or non-competitive. The biotechnology and pharmaceutical industries are subject to rapid and significant technological change.Our competitors in Australia and elsewhere are numerous and include major pharmaceutical companies, biotechnology firms, universities and other research institutions.These competitors may develop technologies and products that are more effective than any that we are developing, or which would render our technology and products obsolete or non-competitive.Many of these competitors have greater financial and technical resources and manufacturing and marketing capabilities than we do.In addition, many of our competitors have much more experience than we do in pre-clinical testing and human clinical trials of new or improved drugs, as well as in obtaining FDA, TGA, MHRA, MPA, EMEA and other regulatory approvals. We know that competitors are developing or manufacturing various technologies or products for the treatment of diseases that we have targeted for product development.Some of these competitive products use therapeutic approaches that compete directly with our product candidates.Our ability to further develop our products may be adversely affected if any of our competitors were to succeed in obtaining regulatory approval for their competitive products sooner than us. Acceptance of our products in the marketplace is uncertain, and failure to achieve market acceptance will negatively impact our business and operations. Our future products may not achieve market acceptance even if they will be approved by the TGA, FDA or any other regulatory authority.The degree of market acceptance of such products will depend on a number of factors, including: · the receipt and timing of regulatory approvals for the uses that we are studying; · the establishment and demonstration to the medical community of the safety, clinical efficacy and cost-effectiveness of our product candidates and their potential advantages over existing therapeutics and technologies; and · the pricing and reimbursement policies of governments and third-party payors. Physicians, patients, payors or the medical community in general may be unwilling to accept, use or recommend any of our products. S - 6 Our success depends upon our ability to protect our intellectual property and our proprietary technology and to operate without infringing the proprietary rights of third parties. Any future success will depend in large part on whether we can: · obtain and maintain patents to protect our own products and technologies; · obtain licenses to the patented technologies of third parties; · operate without infringing on the proprietary rights of third parties; and · protect our trade secrets, know-how and other confidential information. Patent matters in biotechnology are highly uncertain and involve complex legal and factual questions.Accordingly, the availability and breadth of claims allowed in biotechnology and pharmaceutical patents cannot be predicted.Any of the pending or future patent applications filed by us or on our behalf may not be approved, or we may not develop additional proprietary products or processes that are patentable or that we will be able to license any other patentable products or processes. Our commercial success will also depend, in part, on our ability to avoid infringement of patents issued to others.If a court determines that we were infringing any third party patents, we could be required to pay damages, alter our products or processes, obtain licenses or cease certain activities.Licenses required under patents held by third parties may not be made available on terms acceptable to us or at all.To the extent that we are unable to obtain such licenses, we could be foreclosed from the development, export, manufacture or commercialization of the product requiring such license or encounter delays in product introductions while we attempt to design around such patents, and any of these circumstances could adversely affect our business, financial condition and results of operations. We may have to resort to litigation to enforce any patents issued or licensed to us or to determine the scope and validity of third party proprietary rights.We may have to defend the validity of our patents in order to protect or enforce our rights against a third party.Third parties may in the future assert against us infringement claims or claims that we have infringed a patent, copyright, trademark or other proprietary right belonging to them.Any infringement claim, even if not meritorious, could result in the expenditure of significant financial and managerial resources and could negatively affect our profitability.While defending our patents, the scope of the claim may be reduced in breadth and inventorship of the claimed subject matter, and proprietary interests in the claimed subject matter may be altered or reduced.Any such litigation, regardless of outcome, could be expensive and time consuming, and adverse determinations in any such proceedings could prevent us from developing, manufacturing or commercializing our products and could adversely affect our business, financial condition and results of operations. We have limited manufacturing experience with our product candidates.Delays in manufacturing sufficient quantities of such materials to the required standards for pre-clinical and clinical trials may negatively impact our business and operations. We may not be able to manufacture sufficient quantities of our product candidates in a cost-effective or timely manner.Manufacturing includes the production, formulation and stability testing of an active pharmaceutical ingredient and its formulation into pharmaceutical products, such as capsules or tablets.Any delays in production would delay our pre-clinical and human clinical trials, which could adversely affect our business, financial condition and operations. We may be required to enter into contracting arrangements with third parties to manufacture our product candidates for large-scale, pre-clinical and/or clinical trials.We may not be able to make the transition from laboratory-scale to development-scale or from development-scale to commercial production.We may need to develop additional manufacturing resources, enter into collaborative arrangements with other parties who have established manufacturing capabilities, or have third parties manufacture our products on a contract basis.We may not have access on acceptable terms to the necessary and substantial financing that would be required to scale-up production and develop effective commercial manufacturing processes and technologies.We may not be able to enter into collaborative or contracting arrangements on acceptable terms with parties that will meet our requirements for quality, quantity and timeliness. S - 7 We expect that we will be required to design and develop new synthetic pathways for most, if not all, of the product candidates that we currently intend to develop or may develop in the future.We cannot predict the success of such efforts, the purity of the products that may be obtained or the nature of the impurities that may result from such efforts.If we are not able to obtain an acceptable purity for any product candidate or an acceptable impurity profile, pre-clinical and clinical trials would be delayed, which could adversely affect the priority of the development of our product candidates, our business, financial condition and results of operations.We also cannot guarantee that the active pharmaceutical ingredient will be suitable for high throughput encapsulation to produce drug products.This may adversely impact the cost of goods or feasibility of market scale manufacture. We are dependent upon a sole manufacturer of our lead compound, PBT2, and on a sole manufacturer to encapsulate the compound and could incur significant costs and delays if we are unable to promptly find a replacement for either of them. We typically rely on a single manufacturer to develop Good Manufacturing Practice, synthetic processes for our lead compounds.Since 2008, our lead compound, PBT2, is manufactured by Dr. Reddy’s Laboratories Limited, based in Hyderabad, India. This manufacturer enables efficient large scale manufacture of PBT2 to provide drug substance for the currently planned Phase II trials in Alzheimer’s patients and Huntington’s patients.We also rely on a sole manufacturer, Patheon Inc., to encapsulate PBT2.We intend to continue rely on these manufacturers, subject to ongoing appraisal of our manufacturing needs and financial position.We may not be able to promptly find a replacement manufacturer, if required, without incurring material additional costs and substantial delays. The failure to establish sales, marketing and distribution capability would materially impair our ability to successfully market and sell our pharmaceutical products. We currently have no experience in marketing, sales or distribution of pharmaceutical products.If we develop any commercially marketable pharmaceutical products and decide to perform our own sales and marketing activities, we will require additional management, will need to hire sales and marketing personnel and will require additional capital.Qualified personnel may not be available in adequate numbers or at a reasonable cost.Further, our sales staff may not achieve success in their marketing efforts.Alternatively, we may be required to enter into marketing arrangements with other parties who have established appropriate marketing, sales and distribution capabilities.We may not be able to enter into marketing arrangements with any marketing partner, or if such arrangements are established, our marketing partners may not be able to commercialize our products successfully.Other companies offering similar or substitute products may have well-established and well-funded marketing and sales operations in place that will allow them to market their products more successfully.Failure to establish sufficient marketing capabilities would materially impair our ability to successfully market and sell our pharmaceutical products. If healthcare insurers and other organizations do not pay for our products, or impose limits on reimbursement, our future business may suffer. The drugs we hope to develop may be rejected by the marketplace due to many factors, including cost.The continuing efforts of governments, insurance companies, health maintenance organizations and other payors of healthcare costs to contain or reduce healthcare costs may affect our future revenues and profitability and those of our potential customers, suppliers and collaborative partners, as well as the availability of capital.In Australia and certain foreign markets, the pricing or profitability of prescription pharmaceuticals is already subject to government control.We expect initiatives for similar government control at both the state and federal level to continue in the United States and elsewhere.The adoption of any such legislative or regulatory proposals could adversely affect our business and prospects. Our ability to commercially exploit our products successfully will depend in part on the extent to which reimbursement for the cost of our products and related treatment will be available from government health administration authorities, private health coverage insurers and other organizations.Third-party payors, such as government and private health insurers, are increasingly challenging the price of medical products and services.Uncertainty exists as to the reimbursement status of newly approved health care products and in foreign markets, including the United States.If third-party coverage is not available to patients for any of the products we develop, alone or with collaborators, the market acceptance of these products may be reduced, which may adversely affect our future revenues and profitability.In addition, cost containment legislation and reductions in government insurance programs may result in lower prices for our products and could materially adversely affect our ability to operate profitably. S - 8 We may be exposed to product liability claims, which could harm our business. The testing, marketing and sale of human health care products also entails an inherent risk of product liability.We may incur substantial liabilities or be required to limit development or commercialization of our products if we cannot successfully defend ourselves against product liability claims.We have historically obtained no fault compensation insurance for our clinical trials and intend to obtain similar coverage for future clinical trials. Such coverage may not be available in the future on acceptable terms, or at all.This may result in our inability to pursue further clinical trials or to obtain adequate protection in the event of a successful claim.We may not be able to obtain product liability insurance in the event of the commercialization of a product or such insurance may not be available on commercially reasonable terms.Even if we have adequate insurance coverage, product liability claims or recalls could result in negative publicity or force us to devote significant time, attention and financial resources to those matters. Breaches of network or information technology security, natural disasters or terrorist attacks could have an adverse effect on our business. Cyber attacks or other breaches of network or information technology (IT) security, natural disasters, terrorist acts or acts of war may cause equipment failures or disrupt our research and development operations.In particular, both unsuccessful and successful cyber attacks on companies have increased in frequency, scope and potential harm in recent years.Such an event may result in our inability, or the inability of our partners, to operate the research facilities, which, even if the event is for a limited period of time, may result in significant expenses and/or significant damage to our experiments and trials. While we maintain insurance coverage for some of these events, the potential liabilities associated with these events could exceed the insurance coverage we maintain.In addition, a failure to protect employee confidential data against breaches of network or IT security could result in damage to our reputation. Any of these occurrences could adversely affect our results of operations and financial condition. We have been subject, and will likely continue to be subject, to attempts to breach the security of our networks and IT infrastructure through cyber attack, malware, computer viruses and other means of unauthorized access. However, to date, we have not been subject to cyber attacks or other cyber incidents which, individually or in the aggregate, resulted in a material impact to our operations or financial condition. We may fail to maintain effective internal control over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act of 2002, which could adversely affect our operating results, investor confidence in our reported financial information, and the market price of our ordinary shares and ADRs. The Sarbanes-Oxley Act of 2002 imposes certain duties on us and our executives and directors.Our efforts to comply with the requirements of Section 404 of the Sarbanes-Oxley Act of 2002, governing internal control and procedures for financial reporting, have resulted in increased general and administrative expenses and a diversion of management time and attention, and we expect these efforts to require the continued commitment of significant resources.We may identify material weaknesses or significant deficiencies in our assessments of our internal control over financial reporting.Failure to maintain effective internal control over financial reporting could result in investigations or sanctions by regulatory authorities and could adversely affect our operating results, investor confidence in our reported financial information, and the market price of our ordinary shares and ADRs. S - 9 Risks Related to the Offering We will have broad discretion in how we use the proceeds, and we may use the proceeds in ways in which you and other shareholders may disagree. We intend to use the net proceeds from this offering for ongoing and future research programs into the development of our proprietary compounds, including our lead compound PBT2, and for working capital purposes. The results from our two Phase II clinical trials for Huntington’s and Alzheimer’s disease expected in October 2013 and March 2014, respectively. Pending these uses, our management will have broad discretion in the application of the proceeds from this offering and could spend the proceeds in ways that do not necessarily improve our operating results or enhance the value of our ordinary shares. You will experience immediate and substantial dilution in the net tangible book value per share of the ADSs you purchase. Since the assumed price per share of our ADSs being offered is substantially higher than the net tangible book value per share of our ADSs, you will suffer substantial dilution in the net tangible book value of the ADSs you purchase in this offering.The shares sold in this offering, if any, will be sold from time to time at various prices. After giving effect to the sale of our ADSs in the maximum aggregate offering amount of US$47,184,000 at an assumed offering price of US$0.511 per share or US$5.11 per ADS, the last reported sale price of our ADS representing ordinary shares on August 29, 2013, and after deducting estimated offering commissions payable by us, our net tangible book value as of June 30, 2013 would have been US$58 million, or US$0.122 per share. This represents an immediate increase in the net tangible book value of US$0.089 per share to our existing stockholders and an immediate and substantial dilution in net tangible book value of US$0.389 per share or US$3.89 per ADS to new investors who purchase our ADSs in the offering. See “Dilution” for a more detailed discussion of the dilution you may incur in connection with this offering. Risks Relating to Our Securities Our stock price may be volatile and the U.S. trading market for our ADSs is limited. The market price for our securities, like that of the securities of other pharmaceutical and biotechnology companies, has fluctuated substantially and may continue to be highly volatile in the future.During the last two fiscal years ended June 30, 2013 and subsequently until August 29, 2013, the market price for our ordinary shares on the ASX has ranged from as low as A$0.14 to a high of A$0.68 and the market price of our ADSs on the NASDAQ Capital Market has ranged from as low as US$1.40 to a high of US$6.18.The market price for our securities has been affected by both broad market developments and announcements relating to actual or potential developments concerning products under development.We believe that the following factors, in addition to other risk factors described above and elsewhere in this annual report, will continue to significantly affect the market price of our ordinary shares: · the results of pre-clinical testing and clinical trials by us and our competitors; · developments concerning research and development, manufacturing, and marketing alliances or collaborations by us and our competitors; · announcements of technological innovations or new commercial products by us and our competitors; · determinations regarding our patent applications, patents and those of others; · publicity regarding actual or potential results relating to medicinal products under development by us and our competitors; · proposed governmental regulations and developments in Australia, the United States and elsewhere; · litigation; · economic and other external factors; and · period-to-period fluctuations in our operating results. In addition, stock markets have experienced extreme price and volume fluctuations.These fluctuations have especially affected the stock market price of many high technology and healthcare related companies, including pharmaceutical and biotechnology companies, and, in many cases, are unrelated to the operating performance of the particular companies.Market fluctuations, as well as general political and economic conditions, such as a recession, interest rate or currency rate fluctuations, could adversely affect the market price of our securities. S - 10 Your ownership interest in our company may be diluted as a result of additional financings. We may seek to raise funds from time to time in public or private issuances of equity, and such financings may take place in the near future or over the longer term.In March 2011, we issued 27,200,000 ordinary shares and options to purchase an additional 6,800,000 ordinary shares in a private placement.In May 2011, we registered US$50,000,000 of securities for public sale pursuant to our registration statement on Form F-3 filed on May 17, 2011.In July 2011 we issued a prospectus under such registration statement providing for the sale of up to 50 million ordinary shares represented by 5 million ADSs pursuant to an “at-the-market” facility.From its inception and through August 29, 2013, we issued a total of 45,105,160 ordinary shares through our “at-the-market” facility.This prospectus supplement will provide for the sale of up to an additional $47,184,000 of ordinary shares.In October 2012 and April 2013, we issued 32,500,000 and 25,641,030 ordinary shares, respectively, in private placements and in May 2013, we issued 10,370,488 ordinary shares in a share purchase plan offer.Without shareholder approval, we may not issue more than 25% of our outstanding ordinary shares in any twelve month period other than by a pro rata rights offering or a share purchase plan offer (of shares with a value at the issue price of up to A$15,000 per shareholder to a maximum of 30% of our outstanding shares) in each case to the then existing shareholders in accordance with the listing rules of the ASX.Sales of our ADSs in this offering will result in dilution to our shareholders.Sales of our securities offered through future equity offerings may also result in substantial dilution to the interests of our current shareholders.The sale of a substantial number of securities to investors, or anticipation of such sales, could make it more difficult for us to sell equity or equity-related securities in the future at a time and at a price that we might otherwise wish to effect sales. There is a substantial risk that we are a passive foreign investment company, or PFIC, which will subject our U.S. investors to adverse tax rules. Holders of our ADRs who are U.S. residents face income tax risks.There is a substantial risk that we are a passive foreign investment company, commonly referred to as PFIC.Our treatment as a PFIC could result in a reduction in the after-tax return to the holders of our ADRs and would likely cause a reduction in the value of such ADRs.For U.S. federal income tax purposes, we will be classified as a PFIC for any taxable year in which either (i) 75% or more of our gross income is passive income, or (ii) at least 50% of the average value of all of our assets for the taxable year produce or are held for the production of passive income.For this purpose, cash is considered to be an asset that produces passive income.As a result of our substantial cash position and the decline in the value of our stock, we believe that we became a PFIC during the taxable year ended June 30, 2005, and once again qualified as a PFIC during each of the last seven fiscal years, under a literal application of the asset test described above, which looks solely to market value.We believe that we once again will be classified as a PFIC for the taxable year ended June 30, 2013.If we are classified as a PFIC for U.S. federal income tax purposes, highly complex rules would apply to U.S. holders owning ADRs.Accordingly, you are urged to consult your tax advisors regarding the application of such rules. We do not anticipate paying dividends on our ordinary shares. We have never declared or paid cash dividends on our ordinary shares and do not expect to do so in the foreseeable future.The declaration of dividends is subject to the discretion of our Board of Directors and will depend on various factors, including our operating results, financial condition, future prospects and any other factors deemed relevant by our board of directors.You should not rely on an investment in our company if you require dividend income from your investment in our company.The success of your investment will likely depend entirely upon any future appreciation of the market price of our ordinary shares, which is uncertain and unpredictable.There is no guarantee that our ordinary shares will appreciate in value or even maintain the price at which you purchased your ordinary shares. S - 11 Risks Relating to our Location in Australia It may be difficult to enforce a judgment in the United States against us and our officers and directors or to assert U.S. securities laws claims in Australia or serve process on our officers and directors. We are incorporated in Australia.All of our executive officers and directors are non-residents of the United States.Therefore, it may be difficult for an investor, or any other person or entity, to enforce a U.S. court judgment based upon the civil liability provisions of the U.S. federal securities laws in an Australian court against us or any of those persons or to effect service of process upon these persons in the United States.Additionally, it may be difficult for an investor, or any other person or entity, to enforce civil liabilities under U.S. federal securities laws in original actions instituted in Australia. As a foreign private issuer whose shares are listed on the NASDAQ Capital Market, we may follow certain home country corporate governance practices instead of certain NASDAQ requirements. As a foreign private issuer whose shares are listed on the NASDAQ Capital Market, we are permitted to follow certain home country corporate governance practices instead of certain requirements of The NASDAQ Stock Market Rules.Among other things, we may choose to follow home country practice with regard to, the composition of the board of directors, director nomination process, compensation of officers and quorum at shareholders’ meetings.In addition, we may choose to follow Australian law instead of the NASDAQ Stock Market Rules that require that we obtain shareholder approval for certain dilutive events, such as for the establishment or amendment of certain equity based compensation plans, an issuance that will result in a change of control of the company, transactions involving issuances or acquisitions of a 20% or more interest in the company and certain acquisitions of the stock or assets of another company.A foreign private issuer that elects to follow a home country practice instead of NASDAQ requirements must submit to NASDAQ in advance a written statement from an independent counsel in such issuer’s home country certifying that the issuer’s practices are not prohibited by the home country’s laws.In addition, a foreign private issuer must disclose in its annual reports filed with the Securities and Exchange Commission each such requirement that it does not follow and describe the home country practice followed by the issuer instead of any such requirement.Accordingly, our shareholders may not be afforded the same protection as provided under NASDAQ’s corporate governance rules.As of the date of this prospectus supplement, we have not elected to follow any home country practice instead of NASDAQ requirements. S - 12 USE OF PROCEEDS We expect to receive net proceeds of approximately US$45.5 million from this offering after deducting sales agent commissions of 3.0% of the gross proceeds and estimated offering expenses payable by us of approximately US$300,000.Except as described in any free writing prospectus that we may authorize to be provided to you, we currently intend to use the net proceeds from this offering primarily for ongoing and future research programs into the development of our proprietary compounds, including our lead compound PBT2, and for working capital purposes. We have not determined the amounts we plan to spend on any of the areas listed above or the timing of these expenditures.As a result, our management will have broad discretion to allocate the net proceeds from this offering.Pending application of the net proceeds as described above, we expect to invest the net proceeds in highly liquid investments. S - 13 DILUTION If you invest in our ADSs, your interest will be diluted to the extent of the difference between the price per share (or per ADS) you pay in this offering and the net tangible book value per share (or per ADS) immediately after this offering.Our net tangible book value as of June 30, 2013 was approximately US$12.6 million, or US$0.033 per ordinary share (based upon 381,610,426 of our ordinary shares outstanding as of such date).Net tangible book value per share is calculated by subtracting our total liabilities from our total tangible assets, which is total assets less intangible assets, and dividing this amount by the number of ordinary shares outstanding. After giving effect to the sale of our ADSs in the aggregate amount of US$47,184,000 at an assumed offering price of US$0.511 per share, or US$5.11 per ADS, the last reported stock price on the NASDAQ Capital Market on August 29, 2013, and after deducting estimated offering commissions payable by us, our as-adjusted net tangible book value as of June 30, 2013 would have been approximately US$58.1 million, or US$0.122 per ordinary share (US$1.22 per ADS).This represents an immediate increase in the net tangible book value of US$0.089 per share to our existing stockholders and an immediate and substantial dilution in net tangible book value of US$0.389 per share to new investors.The following table illustrates this hypothetical per share dilution: Assumed offering price per ordinary share $
